Citation Nr: 1454229	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-41 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the recoupment of severance pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from December 1972 to August 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In his May 2012 substantive appeal, the Veteran requested a Board hearing, but later in that month, he withdrew this request.


FINDING OF FACT

The Veteran received severance pay in the amount of $32,551.20 upon his discharge from service in August 1986; this amount was deducted from his VA compensation benefits.


CONCLUSION OF LAW

The recoupment of severance pay by withholding the Veteran's VA disability compensation was proper.  10 U.S.C.A. §§ 1174, 1212; 38 U.S.C.A. §§ 5107, 7104 (West 2002); 38 C.F.R. § 3.700 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the critical facts in the matter of withholding for severance pay are not in dispute.  Resolution of the appeal is dependent on application of governing law and regulation to the undisputed facts shown.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).

Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Recoupment of Severance Pay

The recoupment of a Veteran's severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The recoupment of severance pay is controlled by 38 C.F.R. § 3.700(a)(3) which provides that: Where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  Where entitlement to disability compensation was established prior to September 15, 1981, compensation payable for service-connected disability other than the disability for which disability severance pay was granted will not be reduced for the purpose of recouping disability severance pay.  Where entitlement to disability compensation was established on or after September 15, 1981, a veteran may receive disability compensation for disability incurred or aggravated by service prior to the date of receipt of the severance pay, but VA must recoup from that disability compensation an amount equal to the severance pay.  

In addition, 38 C.F.R. § 3.700(a)(5)(i), provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay."

Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay. The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. 

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See also VAOGCPREC 12-96.  VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

The Veteran was separated from active service in August 1986.  His DD Form 214 indicates that he received severance pay in the amount of $32,551.20.

In April 2008, the Veteran filed a claim seeking VA compensation for bilateral hearing loss, tinnitus, a low back disability, a bilateral leg disability, and bilateral knee problems.  In a November 2008 rating decision, the RO granted service connection for bilateral hearing loss, tinnitus, and thoracolumbar degenerative changes.  In a November 2008 letter, the RO informed the Veteran of the rating decision and that VA was withholding benefits equal to the amount of separation pay.

The recoupment of an amount equivalent to the Veteran's severance pay from his VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of severance pay received ($32,551.20) by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3) and (5).

The Board is sympathetic to the Veteran's situation.  The Board has considered the Veteran's argument that the severance pay was based on length of service rather than based on disabilities, and therefore the VA disability compensation does not represent a duplicate benefits.  However, the applicable law and regulations do not make such a distinction under the undisputed facts of this case.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is ultimately bound by the law passed by Congress, and this decision is unfortunately dictated by the relevant statutes and regulations that were discussed above.  Accordingly, the recoupment of the amount of separation pay from payments of VA disability compensation benefits is required by law.  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Recoupment of severance pay was proper; the appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


